Filed 5/11/22 In re Eddy G. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


  In re EDDY G. et al., Persons                                B314641
  Coming Under the Juvenile Court
  Law.                                                         (Los Angeles County
                                                               Super. Ct. No. 18CCJP03048A-B)
  LOS ANGELES COUNTY
  DEPARTMENT OF CHILDREN
  AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

  BLANCA G. et al.,

           Defendants and Appellants.


      APPEAL from orders of the Superior Court of Los Angeles
County, Mary E. Kelly, Judge. Affirmed.
      Shaylah Padgett-Weibel, under appointment by the Court
of Appeal, for Defendant and Appellant Blanca G.
      Cristina Gabrielidis, under appointment by the Court of
Appeal, for Defendant and Appellant Armando G.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and William D. Thetford, Principal
Deputy County Counsel for Plaintiff and Respondent.

                         INTRODUCTION

     Blanca G. and Armando G., the parents of Eddy G. and
Valentina G., challenge visitation orders the juvenile court issued
under Welfare and Institutions Code section 362.4,
subdivision (a), when the court terminated jurisdiction.1
Armando argues the court abused its discretion in requiring
monitored visitation with his children; Blanca argues the court
abused its discretion in prohibiting her from serving as the
monitor for Armando’s visits. We affirm.

        FACTUAL AND PROCEDURAL BACKGROUND

        A.  Armando Sexually Abuses Valentina and Hits Eddy
            with a Belt
      On May 3, 2018, when Valentina was four years old, she
told Blanca she no longer wanted to be alone with Armando
“because he touches her vagina and buttocks area with his
fingers.” Valentina begged Blanca not to drop her off at
Armando’s workplace because she was afraid. When Blanca saw
Valentina’s eyes “began to get watery as if she was scared of”
Armando, Blanca took her to the doctor. After examining

1       Statutory references are to the Welfare and Institutions
Code.




                                  2
Valentina, the doctor contacted the Los Angeles County
Department of Children and Family Services. The Department
conducted an initial investigation and concluded Valentina “was
very detailed” when she identified the areas of her genitalia
Armando touched. Valentina told a nurse who examined her that
Armando placed his hand inside her underwear, that “it hurt”
when Armando touched her, and that her body felt “bad.”
Valentina repeated her account of the abuse in a separate
interview with a police officer the same day.
      Valentina’s 11-year-old brother, Eddy, told a social worker
that Armando recently hit him with a belt “a few times,” leaving
a four-inch purple bruise, after Eddy failed to clean up a mess.
Eddy estimated that Armando disciplined him by hitting him
with a belt on approximately 50 different occasions and stated
that Blanca told him not to tell anyone about his bruise “or else
they will call the cops.” The Department filed a petition under
section 300, subdivisions (a), (b), (d), and (j), alleging that
Armando sexually abused Valentina and physically abused Eddy
and that Blanca failed to protect the children from Armando’s
abuse. The Department alleged that Armando struck Eddy
multiple times with a belt and that, while Armando was alone
with Valentina on two occasions, he fondled her vagina and
buttocks. The court detained the children from Armando,
released them to Blanca, and ordered monitored visitation for
Armando.

     B.     The Court Asserts Jurisdiction, Removes the Children
            from Armando, Places Them with Blanca, and Orders
            Monitored Visitation for Armando
      After the detention hearing, Eddy recanted his statement
Armando hit him with a belt, explaining Armando slapped him
with his hand “‘enough times to make it hurt like with a belt.’”




                               3
Blanca denied that Valentina told her Armando had sexually
abused her, stated that she did not believe Armando “did this,”
and denied that Armando ever hit Eddy. Armando denied that
he sexually abused Valentina or that he hit Eddy with a belt. On
August 1, 2018 the court sustained the following counts, as
amended: under section 300, subdivision (b), that Armando
inappropriately disciplined Eddy and that Blanca failed to protect
Eddy; under section 300, subdivisions (b) and (d), that Armando
sexually abused Valentina; and under section 300, subdivision (j),
that Armando placed Eddy and Valentina at risk of harm based
on his conduct toward the other sibling.2 The juvenile court
declared Eddy and Valentina dependent children of the court,
removed them from Armando, and placed them with Blanca
under the supervision of the Department.
      The court ordered Armando to participate in sexual abuse
and individual counseling and granted him monitored visitation;
the court ordered Blanca to complete parenting classes and
awareness of sexual abuse counseling and prohibited her from
monitoring Armando’s visits.3



2     The court found Blanca’s failure to protect Eddy from
Armando’s inappropriate discipline endangered Valentina under
section 300, subdivision (j); the court did not sustain the
allegation Blanca’s failure to protect Valentina from Armando’s
sexual abuse endangered Eddy.
3     Armando appealed from the jurisdiction findings and
disposition orders. Appellate counsel for Armando filed a brief
under In re Phoenix H. (2009) 47 Cal.4th 835 and advised
Armando that he could submit any contentions he wanted this
court to consider. Armando did not submit any such contentions,
and on December 17, 2018 we dismissed his appeal.




                                4
      C.      After Three Years of Supervision, the Court
              Terminates Jurisdiction, Grants Blanca Sole Legal
              and Physical Custody, and Orders Armando’s
              Visitation To Remain Monitored
        Over the course of almost three years, the juvenile court
held six review hearings under section 364.4 For the first three
hearings, the Department reported that, while Valentina
continued to tell her therapist the sexual abuse occurred,
Armando continued to deny it occurred. At each of these
hearings, the court found continued jurisdiction was necessary
because conditions justifying jurisdiction still existed. The court
acknowledged that Blanca and Armando were making progress
in their respective programs, but observed that Armando was
still “in denial about what occurred” (first review hearing),
“continue[d] to not take acceptance for what happened” (second
review hearing), and refused “to accept responsibility for what
the court found true” (third review hearing).
        At the fourth, pandemic-delayed review hearing on
February 17, 2021 the juvenile court denied the Department’s
request to terminate jurisdiction and grant Blanca sole legal and
physical custody with monitored visitation for Armando. The
court stated that, because Blanca and the children wanted
Armando to move back into the home, granting the Department’s
request would “set the family up for this whole thing to happen

4      “Section 364 governs review hearings for dependent
children who have not been removed from one or both parents.
[Citations.] ‘When proceeding under section 364, because the
child is in placement with a parent, the court is not concerned
with reunification, but with determining whether continued
supervision is necessary in the family home.’” (In re R.F. (2021)
71 Cal.App.5th 459, 469; see § 364, subd. (c).)




                                 5
all over again.” The court instead ordered the Department to
identify any additional services Armando should receive. The
court also ordered Blanca and Armando to participate in a child
and family team meeting (CFT) to formulate a safety plan with
the Department.5
       At the CFT meeting on March 15, 2021 the social workers
shared with Blanca and Armando the Department’s concern that
Armando continued to deny the abuse occurred. Blanca
responded that, although she believed Valentina, she was “not
sure ‘it’ happened.” Blanca explained that “there were many
different versions of what Valentina initially reported,” that
“there was never a full investigation,” and that the physician
“wasn’t sure what happened either.” Armando continued to deny
that he ever abused Valentina and asserted that “this all
happened when Valentina was a baby and she was just giving the
doctors the answers they wanted.” Armando claimed that the
Department and the courts were “corrupt” and that they tried to
make him look like an abuser, which he denied. The Department
subsequently reported that “a safety plan was unable to be drawn
up, given the [parents’] recent statements during the CFT
[meeting] and ongoing denial of the abuse.”
       At the fifth review hearing on May 17, 2021 the juvenile
court decided it would allow Blanca to monitor Armando’s visits
with Valentina for a three-month trial period. The court stated it
was making this decision because Armando had completed all of

5     “‘Child and family team’ means a group of individuals who
are convened by the placing agency and who are engaged through
a variety of team-based processes to identify the strengths and
needs of the child or youth and their family, and to help achieve
positive outcomes for safety, permanency, and well-being.”
(§ 16501, subd. (a)(4).)




                                6
his programs, Blanca said she could protect the children, and
Eddy was “very bonded to his father.” The court gave the
Department the authority to make unannounced visits in the
home.
       At the final review hearing on August 16, 2021, the court
terminated jurisdiction, granted Blanca sole legal and physical
custody of the children, and ordered Armando’s visitation to
remain monitored. The court stated: “The court is very
concerned about the fact that [Armando] continues to deny what
occurred because, as we know, one who continues to—one cannot
fix a problem one does not acknowledge one has. . . . This does
serious, serious harm to a child, and were this to reoccur again, it
would be devastating. And because [Armando] does not
acknowledge [the abuse], even though he has completed all of his
programs, the court does not believe it’s appropriate to grant the
unmonitored visits for [Armando] or to allow [him] to return to
the home.” The court cited its prior credibility findings that
Armando’s denial he hit Eddy was “not true” and that Valentina,
who “was very clear about what happened to her” and “expressed
fears staying home with [Armando] when [Blanca] goes to
school,” was credible.
       The Department asked the juvenile court not to allow
Blanca to monitor Armando’s visits because, as recently as
March 2021, Blanca disputed the allegations the court had
sustained, and therefore would not be able to protect the children
should Armando return to the home. The court agreed and
stated that, because Blanca “is recanting the statements that
were made by” Valentina, and because Blanca told Eddy not to
tell anyone about Armando hitting him, “in retrospect” the court’s
decision to allow Blanca to monitor Armando’s visits “was
probably inappropriate.” The court explained “those monitored
visits went okay with [Blanca] monitoring them” because the




                                 7
court had been supervising the case. The court expressed concern
about what would happen if, without court supervision, Blanca
had to go to the store and needed to leave the children alone with
Armando. The court issued a custody and visitation order
reflecting these rulings. Blanca and Armando each timely
appealed.

                          DISCUSSION

       Armando and Blanca challenge the juvenile court’s
visitation orders on different grounds: Armando argues the court
abused its discretion in requiring his visitation to remain
monitored; Blanca argues the court abused its discretion in
prohibiting her from monitoring Armando’s visits. Neither order
was an abuse of discretion.

      A.     Applicable Law and Standard of Review
      “[S]ection 362.4 authorizes the juvenile court, when
terminating jurisdiction over a dependent child, to issue a
custody and visitation order that will become part of the parents’
family law file and remain in effect in the family law action ‘until
modified or terminated by a subsequent order.’ Section 302,
subdivision (d), reinforces the posttermination significance of the
juvenile court’s section 362.4 custody orders by providing that
those orders (commonly referred to as ‘exit orders’) may not be
modified by the family court ‘unless the court finds that there has
been a significant change of circumstances since the juvenile
court issued the order and modification of the order is in the best
interests of the child.’” (In re Anna T. (2020) 55 Cal.App.5th 870,
871-872, fn. omitted; see § 362.4, subds. (a), (b); In re Chantal S.
(1996) 13 Cal.4th 196, 202-203; In re T.S. (2020) 52 Cal.App.5th
503, 513.)




                                 8
       “When making a custody determination under
section 362.4, ‘the court’s focus and primary consideration must
always be the best interests of the child.’” (In re T.S., supra,
52 Cal.App.5th at p. 513; see In re J.P. (2019) 37 Cal.App.5th
1111, 1119 [“‘The best interest of the child is the fundamental
goal of the juvenile dependency system.’”]; In re John W. (1996)
41 Cal.App.4th 961, 973 [“in making exit orders, the juvenile
court must look at the best interests of the child”].) “When the
juvenile court makes custody or visitation orders as it terminates
dependency jurisdiction, it does so as a court with ‘a special
responsibility to the child as parens patriae[6] and [the court]
must look to the totality of a child’s circumstances when making
decisions regarding the child.’” (In re J.T. (2014) 228 Cal.App.4th
953, 963; see In re J.P., at p. 1119.)
       “We review a juvenile court’s decision to terminate
jurisdiction and to issue an accompanying exit custody order for
abuse of discretion, and may not disturb such rulings unless the
court made an ‘“‘“arbitrary, capricious, or patently absurd
determination.”’”’” (In re C.W. (2019) 33 Cal.App.5th 835, 863;
see In re J.P., supra, 37 Cal.App.5th at p. 1119 [“Visitation orders
in dependency cases are typically reviewed for abuse of discretion
and will not be reversed absent a ‘clear showing of an abuse of
discretion.’”]; In re M.R. (2017) 7 Cal.App.5th 886, 902 [same].)
“‘When applying the deferential abuse of discretion standard,
“the trial court’s findings of fact are reviewed for substantial
evidence, its conclusions of law are reviewed de novo, and its


6       Parens patriae is “the state’s interest ‘in providing care to
its citizens who are unable . . . to care for themselves.’” (In re
Qawi (2004) 32 Cal.4th 1, 15; see In re Sade C. (1996) 13 Cal.4th
952, 989 [“[t]he state has a ‘parens patriae interest in preserving
and promoting the welfare of the child’”].)




                                  9
application of the law to the facts is reversible only if arbitrary
and capricious.”’” (In re Maya L. (2014) 232 Cal.App.4th 81, 102.)
“In reviewing an order for abuse of discretion, we ‘“must consider
all the evidence, draw all reasonable inferences, and resolve all
evidentiary conflicts, in a light most favorable to the trial court’s
ruling. [Citation.] The precise test is whether any rational trier
of fact could conclude that the trial court order advanced the best
interests of the child.”’” (In re Natalie A. (2015) 243 Cal.App.4th
178, 186-187.)

      B.      The Juvenile Court Did Not Abuse Its Discretion in
              Requiring Monitored Visitation for Armando
       The court’s order requiring Armando’s visitation to remain
monitored was in the best interests of Eddy and Valentina:
keeping them safe from the risk of Armando committing further
acts of sexual or physical abuse. Throughout the three years of
the dependency proceedings, Armando refused to acknowledge
the allegations the court sustained in the petition. In fact,
Armando vehemently denied he ever sexually abused Valentina
or hit Eddy with a belt. The juvenile court acted well within its
discretion in concluding Armando’s failure to take responsibility
for his wrongful conduct posed a substantial risk that such
conduct would recur. “[D]enial is a factor often relevant to
determining whether persons are likely to modify their behavior
in the future without court supervision. This most commonly is
significant in cases where a person having been adjudicated to
have perpetrated sexual or physical abuse on a minor in his
custody, vigorously denies the abuse and, because of this denial,
is likely to be resistant to therapy or treatment necessary to
effect behavioral changes to insure the minor will not be [at] risk
if placed in his custody.” (In re Esmeralda B. (1992)
11 Cal.App.4th 1036, 1044; accord, In re A.F. (2016)




                                 10
3 Cal.App.5th 283 293; see In re Gabriel K. (2012)
203 CalApp.4th 188, 197 [“One cannot correct a problem one fails
to acknowledge.”].)
       In light of this very real risk, the court properly required a
monitor for Armando’s visits to ensure the children’s safety. (See
§ 362.1, subd. (a)(1)(B) [“No visitation order shall jeopardize the
safety of the child.”]; In re T.M. (2016) 4 Cal.App.5th 1214, 1220
[“‘the parents’ interest in the care, custody and companionship of
their children is not to be maintained at the child’s expense’”].)
Particularly given the juvenile court’s finding that a recurrence of
the sexual abuse would be devastating to Valentina, the court
reasonably ruled on the side of caution. (See In re I.J. (2013)
56 Cal.4th 766, 778 [“‘in order to determine whether a risk is
substantial, the court must consider both the likelihood that
harm will occur and the magnitude of potential harm’”].) And
because Blanca told Eddy to conceal evidence Armando used
excessive physical punishment to discipline him (and Eddy
obediently recanted), the court reasonably required extra
vigilance to keep Eddy safe. (See In re J.T., supra,
228 Cal.App.4th at p. 963.)
       Citing a January 7, 2019 letter from a psychologist,
Armando argues that “it was in the best interests of the children
to have unmonitored contact” because he “successfully completed
services” and that “it cannot be said that he did not benefit or
that his children remained at risk.” Armando’s argument
essentially asks us to reweigh the evidence and make credibility
findings, which we cannot do. (See In re I.J., supra, 56 Cal.4th at
p. 773 [“‘“issues of fact and credibility are the province of the trial
court”’”]; In re Eli B. (2022) 73 Cal.App.5th 1061, 1072 [“In
reviewing the juvenile court’s ruling we cannot reweigh the
evidence or evaluate witness credibility.”]; In re Cole Y. (2015)
233 Cal.App.4th 1444, 1452 [under the substantial evidence




                                  11
standard of review, we “‘must accept the evidence most favorable
to the order as true and discard the unfavorable evidence as not
having sufficient verity to be accepted by the trier of fact’”].)
       Moreover, the record does not support Armando’s assertion
“every therapist concluded that [he] did not present a danger to
his children.” The statement by Armando’s sexual abuse
counseling psychologist, that Armando “does not appear to
represent a danger to his children,” was hardly reassuring.
Moreover, the psychologist made this statement about the
apparent lack of danger two and a half years before the juvenile
court’s exit orders.7 The report from Armando’s individual
counseling therapist did not address whether Armando was a
danger to his children (although the therapist did confirm
Armando’s continued “adamant” denial of the sexual abuse
allegations). Like the report from the psychologist, the
therapist’s report summarized Armando’s progress more than
two and a half years before the custody and visitation orders. In
the intervening time period, Valentina repeated to her therapist
and to Blanca that Armando had sexually abused her, and as
discussed, Armando continued to deny the allegations, even when
social workers told him at the CFT meeting in March 2021 they
were concerned about his continued denial. Thus, although
Armando completed his court-ordered programs, he still had not
taken the crucial step of acknowledging any wrongdoing. (See
In re Gabriel K., supra, 203 Cal.App.4th at p. 197; see also In re
Maya L., supra, 232 Cal.App.4th at p. 104 [joint custody would
not be in the child’s best interest in part because of the mother’s
“ongoing refusal to accept responsibility for any wrongdoing”].)



7     The psychologist wrote another report on January 25, 2019,
essentially repeating the statement in the January 7, 2019 letter.




                                12
       Citing Blanca P. v. Superior Court (1996) 45 Cal.App.4th
1738 (Blanca P.), Armando argues the juvenile court’s visitation
order is “capricious” because it punishes him “not for his actions,
but for his beliefs—for failing to bend the knee.” Blanca P.,
however, is readily distinguishable. In Blanca P. an unusual
sequence of procedural events resulted in the juvenile court
making a finding of detriment at the 18-month review based on a
prior finding by a different judge that the father sexually abused
his three-year-old daughter. The prior finding, however, was
flawed, and the judge at the 18-month review hearing did not
examine “whether any molestation ever really occurred.” (Id. at
pp. 1741-1742.) Instead, at the 18-month review hearing the
child protective agency presented evidence of the parents’ failure
to admit the sexual abuse, and the juvenile court found it would
be detrimental to return the child and her siblings to the parents
and terminated reunification services. (Id. at p. 1747.)
       The court in Blanca P. held “collateral estoppel effect
should not be given, at a 12[-] or 18-month review, to a prior
finding of child molestation made at a jurisdictional hearing
when the accused parents continue to deny that any molestation
ever occurred and there is new evidence supporting their denial.”8
(Blanca P., supra, 45 Cal.App.4th at p. 1757.) This appeal does
not involve collateral estoppel or have the procedural anomalies
or subsequent exonerating evidence there was in Blanca P.
Moreover, the court in Blanca P. did not hold a parent may not be

8     After sustaining the allegations in the petition, the juvenile
court in Blanca P. ordered the father to undergo a psychological
examination. The psychologist reported his “‘clinical
observations and findings [did] not support the diagnosis of
pedophilia [or] incest.’” (Blanca P., supra, 45 Cal.App.4th at
p. 1745.)




                                13
punished for his or her beliefs, as Armando argues the juvenile
court here did to him; rather, the court in Blanca P. stated that,
because a parent’s denial of sexual abuse can be used to deny
reunification services, “the confession dilemma places an
extraordinary premium on the correct adjudication of a petition
alleging sexual abuse.” (Id. at pp. 1753-1754.) There are no such
procedural circumstances here, and the juvenile court did not err
in finding Armando sexually abused Valentina.
       Armando also misconstrues the court’s visitation order.
The court’s order did not punish Armando for his beliefs, but for
his failure to acknowledge his wrongdoing, which increased the
risk of recurrence. (Cf. In re V.L. (2020) 54 Cal.App.5th 147, 156
[“A parent’s denial of domestic violence increases the risk of it
recurring.”].) As discussed, the focus of orders under
section 362.4 is the best interests of the children (see In re T.S.,
supra, 52 Cal.App.5th at p. 513), which the juvenile court
properly exercised its discretion to protect by placing restrictions
on Armando’s visitation.

      C.     The Juvenile Court Did Not Abuse Its Discretion in
             Prohibiting Blanca from Monitoring Armando’s Visits
       As a preliminary matter, we have serious doubts about
Blanca’s standing to challenge the juvenile court’s order
prohibiting her from monitoring Armando’s visits. “‘Standing to
challenge an adverse ruling is not established merely because a
parent takes a position on an issue that affects the minor
[citation]; nor can a parent raise the minor’s best interest as a
basis for standing [citation]. Without a showing that a parent’s
personal rights are affected by a ruling, the parent does not
establish standing. [Citation.] To be aggrieved or affected, a
parent must have a legally cognizable interest that is affected
injuriously by the juvenile court’s decision.’” (In re C.C. (2009)




                                 14
172 Cal.App.4th 1481, 1489, fn. 4; see In re D.S. (2007)
156 Cal.App.4th 671, 673-674 [“the ability to appeal does not
confer standing to assert issues when [a party] is not aggrieved
by the order from which the appeal is taken”].) Blanca has not
shown she has a legally cognizable interest in serving as the
monitor for Armando’s visits.
      In any event, the juvenile court did not abuse its discretion.
Although Blanca had largely supported Valentina’s steadfast
account Armando sexually abused her, Blanca later withdrew
that support. At the CFT meeting just five months before the
juvenile court issued the custody and visitation orders, Blanca
questioned whether the abuse even occurred. The juvenile court
reasonably concluded that, because Blanca no longer believed
Armando committed sexual abuse (and that, by extension, he
could potentially endanger the children), and because she
instructed Eddy to keep quiet about his belt marks, she could not
be trusted to monitor Armando’s visits. The juvenile court’s order
prohibiting Blanca from monitoring Armando’s visits was again a
proper exercise of discretion to further the best interests of the
children and their safety. (See In re Natalie A., supra,
243 Cal.App.4th at pp. 186-187.)




                                15
                         DISPOSITION

      The juvenile court’s custody and visitation orders are
affirmed.



                                     SEGAL, J.

We concur:




             PERLUSS, P. J.




             FEUER, J.




                                16